In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Kings County (Hepner, J.), dated January 7, 2002, which denied her objections to an order of the same court (Shamahs, H.E.), dated August 24, 2001, which directed the Support Collection Unit to refund to the father a sum of money representing overpayments of child support.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the mother’s objections to the order dated August 24, 2001, directing the Support Collection Unit to refund to the father a sum of money representing overpayments of child support.
The mother’s remaining contentions are without merit. Prudenti, P.J., Altman, Smith and Adams, JJ., concur.